DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation from the independent claim “wherein an external quantum efficiency of the photoelectric conversion element has a first peak at a first wavelength longer than the peak emission wavelength, and the external quantum efficiency at the first wavelength is higher than the external quantum efficiency at the peak emission wavelength” must be shown or the feature(s) canceled from the claim(s).  In addition, please refer to dependent claim 8 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Supran et al. (herein after will be referred to as Supran) (US 20140158977) in view of Manautou et al. (herein after will be referred to as Manautou) (US 20190293539).

Regarding claim 1, Supran discloses a camera system comprising:
a light source having a peak emission wavelength at room temperature in a near-infrared region; and [See Supran [0024] Near-infrared light source integrated at room temperature.]
an imaging device including a photoelectric conversion element that converts near-infrared light into an electric charge, [See Supran [0064] Infrared camera.]
Supran does not explicitly disclose
wherein an external quantum efficiency of the photoelectric conversion element has a first peak at a first wavelength longer than the peak emission wavelength, and the external quantum efficiency at the first wavelength is higher than the external quantum efficiency at the peak emission wavelength. 
However, Manautou does disclose
wherein an external quantum efficiency of the photoelectric conversion element has a first peak at a first wavelength longer than the peak emission wavelength, and the external quantum efficiency at the first wavelength is higher than the external quantum efficiency at the peak emission wavelength. [See Manautou [Fig. 28] Camera vs illuminator spectral sensitivity, where the sensitivity comprises QE vs wavelength.  The Red peak QE is higher than light QE (1945) and the RED wavelength is longer than wavelength of light (1945).]
[See Manautou [0277]]. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Supran (US 20140158977) in view of Manautou (US 20190293539) and in further view of Wang (US 20190114794).

Regarding claim 2, Supran (modified by Manautou) disclose the system of claim 1.  Furthermore, Supran does not explicitly disclose
wherein the photoelectric conversion element has spectral sensitivity in a wavelength range of greater than or equal to -30 nm and less than or equal to +30 nm with respect to the peak emission wavelength.  
However, Wang does disclose
wherein the photoelectric conversion element has spectral sensitivity in a wavelength range of greater than or equal to -30 nm and less than or equal to +30 nm with respect to the peak emission wavelength.  [See Wang [0094] NIR light source wavelength range is anywhere between 900nm to 1800nm with a maximum energy at a particular wavelength.  Furthermore, the infrared camera has wavelength range corresponding to the NIR light source.  Therefore, for example, the NIR light source max (peak) is at 1000nm and the IR camera wavelength range comprises +30nm and -30nm.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Supran (modified by Manatou) to add the teachings of Wang, in order to improve upon inaccuracies associated with image processing depth (i.e. infrared) images [See Wang [0004]].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Supran (US 20140158977) in view of Manautou (US 20190293539) and in further view of Kimura (US 20200236315).

Regarding claim 3, Supran (modified by Manautou) disclose the system of claim 1.  Furthermore, Supran does not explicitly disclose
wherein the peak emission wavelength is greater than or equal to 800 nm and less than or equal to 980 nm.  
However, Kimura does disclose
wherein the peak emission wavelength is greater than or equal to 800 nm and less than or equal to 980 nm.  [See Kimura [Fig. 3A] IR filter wavelength peak is greater than 800nm and less than 980nm.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Supran (modified by Manatou) to add the teachings of Kimura, in order to improve upon capturing infrared images by consideration of wavelength ranges [See Kimura [0016]].
4 is rejected under 35 U.S.C. 103 as being unpatentable over Supran (US 20140158977) in view of Manautou (US 20190293539) and in further view of Kim et al. (herein after will be referred to as Kim) (US 20200256991).

Regarding claim 4, Supran (modified by Manautou) disclose the system of claim 1.  Furthermore, Supran does not explicitly disclose
wherein the light source is a light emitting diode that emits monochromatic light.  
However, Kim does disclose
wherein the light source is a light emitting diode that emits monochromatic light.  [See Kim [0027] Monochromatic infrared LED light source.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Supran (modified by Manatou) to add the teachings of Kim, in order to perform a simple substitution of light sources without unexpected results.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Supran (US 20140158977) in view of Manautou (US 20190293539) and in further view of Tamaki et al. (herein after will be referred to as Tamaki) (US 20170272662).

Regarding claim 5, Supran (modified by Manautou) disclose the system of claim 1.  Furthermore, Supran does not explicitly disclose
wherein the photoelectric conversion element includes an organic material as a photoelectric conversion material.  

wherein the photoelectric conversion element includes an organic material as a photoelectric conversion material.  [See Tamaki [0200] Photoelectric conversion layer is organic.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Supran (modified by Manatou) to add the teachings of Tamaki, in order to improve upon the structure of an image sensor via an organic photoelectric conversion material [See Tamaki [0004-0005]].

Regarding claim 6, Supran (modified by Manautou) disclose the system of claim 1.  Furthermore, Supran does not explicitly disclose
wherein the organic material is a phthalocyanine derivative or a naphthalocyanine derivative.
However, Tamaki does disclose
wherein the organic material is a phthalocyanine derivative or a naphthalocyanine derivative. [See Tamaki [0200] Naphthalocyanine.]
Applying the same motivation as applied in claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Supran (US 20140158977) in view of Manautou (US 20190293539) and in further view of Machida et al. (herein after will be referred to as Machida) (US 20180227510).



wherein the photoelectric conversion element includes a first photoelectric conversion film that converts visible light into an electric charge, and a second photoelectric conversion film that converts near-infrared light into an electric charge.  
However, Machida does disclose
wherein the photoelectric conversion element includes a first photoelectric conversion film that converts visible light into an electric charge, and a second photoelectric conversion film that converts near-infrared light into an electric charge.  [See Machida [0084] Two photoelectric conversion films for visible and infrared respectively.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Supran (modified by Manatou) to add the teachings of Machida, in order to improve upon an image sensor that captures both visible and infrared images [See Machida [0018]].

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Supran (US 20140158977) in view of Manautou (US 20190293539) and in further view of Pereira et al. (herein after will be referred to as Pereira) (US 20180159058).

Regarding claim 9, Supran (modified by Manautou) disclose the system of claim 1.  Furthermore, Supran does not explicitly disclose
wherein the photoelectric conversion element has spectral sensitivity at the peak emission wavelength.  
However, Pereira does disclose
wherein the photoelectric conversion element has spectral sensitivity at the peak emission wavelength.  [See Pereira [Fig. 11] Camera EQE covers peak of LED wavelength.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Supran (modified by Manatou) to add the teachings of Pereira, in order to improve upon imaging devices by incorporation of an organic photodetector [See Pereira [0003-0006]].

Regarding claim 11, Supran (modified by Manautou) disclose the system of claim 1.  Furthermore, Supran does not explicitly disclose
wherein the external quantum efficiency of the photoelectric conversion element is greater than or equal to 20% at the peak emission wavelength.  
However, Pereira does disclose
wherein the external quantum efficiency of the photoelectric conversion element is greater than or equal to 20% at the peak emission wavelength.  [See Pereira [Fig. 11]
Applying the same motivation as applied in claim 9.

Regarding claim 12, Supran (modified by Manautou) disclose the system of claim 1.  Furthermore, Supran does not explicitly disclose
wherein the external quantum efficiency at a wavelength 200 nm longer than the first wavelength is less than 1%.
However, Pereira does disclose
wherein the external quantum efficiency at a wavelength 200 nm longer than the first wavelength is less than 1%. [See Pereira [Fig. 11]
Applying the same motivation as applied in claim 11.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Supran (US 20140158977) in view of Manautou (US 20190293539) and in further view of Miyaki (US 20170214875).

Regarding claim 10, Supran (modified by Manautou) disclose the system of claim 1.  Furthermore, Supran does not explicitly disclose
wherein the imaging device includes a substrate, a pixel that includes a photoelectric converter disposed on the substrate and including the photoelectric conversion element, and a charge storage node electrically connected to the charge detection circuit and the photoelectric converter.
However, Miyaki does disclose
wherein the imaging device includes a substrate, [See Miyaki [Fig. 2] Semiconductor substrate (20).]
a charge detection circuit disposed on or in the substrate, and [See Miyaki [Figs. 1-2 and 0073] Pixel array includes a signal detection circuit.]
a pixel that includes a photoelectric converter disposed on the substrate and including the photoelectric conversion element, and [See Miyaki [Fig. 2] Pixel (10) includes photoelectric converter (13) including multiple components (11, 12, 15) disposed on the substrate
a charge storage node electrically connected to the charge detection circuit and the photoelectric converter. [See Miyaki [Fig. 2 and 0074] Charge accumulation node.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Supran (modified by Manatou) to add the teachings of Miyaki, in order to improve upon imaging devices by incorporation of a pixel circuit structure utilizing an organize photoelectric conversion layer [See Miyaki [0016-0018]].

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486